17 A.3d 474 (2011)
300 Conn. 943
William KUMAH et al.
v.
Leo G. BROWN et al.
SC 18777
Supreme Court of Connecticut.
Decided April 20, 2011.
Aamina Ahmad, assistant town attorney, in support of the petition.
Kathleen Eldergill, Manchester, in opposition.
The petition by the defendant town of Greenwich for certification for appeal from the Appellate Court, 127 Conn.App. 254,14 *475 A.3d 1012 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the plaintiffs' nuisance counts did not fall within the scope of General Statutes § 13a-149?"